Exhibit 10.3

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of December 12, 2012 (and
effective as set forth in Section 4.15 of this Agreement), among PBF Energy
Inc., a Delaware corporation (the “Corporation”), PBF Energy Company LLC, a
Delaware limited liability company (“PBF LLC”), and the Persons from time to
time party hereto (the “PBF LLC Unitholders”).

WHEREAS, the parties hereto desire to provide for the exchange of certain Units
for shares of Class A Common Stock (as defined herein), on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

SECTION 1.1 Definitions.

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the PBF LLC Agreement (as defined herein), and the following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

“Class A Common Stock” means the Class A common stock, par value $0.001 per
share, of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disregarded Transfer” means any one of the following, which has been or is
occurring, or is otherwise satisfied, as of the date of a particular Exchange:

(i) an Exchange that is part of one or more Exchanges by a PBF LLC Unitholder
and any related persons (within the meaning of Section 267(b) or 707(b)(1) of
the Code) during any 30 calendar day period of equity interests in PBF LLC
representing in the aggregate more than 2% of the total capital or profits of
PBF LLC;

(ii) an Exchange that is in connection with a transfer by one or more PBF LLC
Unitholders of equity interests in PBF LLC representing in the aggregate more
than 50% of the total capital and profits of PBF LLC; or

(iii) the Exchange is permitted by the Corporation or PBF LLC, in the sole
discretion of the Board or PBF LLC, as the case may be, in connection with other
circumstances not described in clauses (i) or (ii) above, if the Corporation or
PBF LLC determines, after consultation with its outside legal counsel and tax
advisor, that PBF LLC would not be treated as a “publicly traded partnership”
under Section 7704 of the Code (or any successor or similar provision) as a
result of such Exchange.



--------------------------------------------------------------------------------

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

“Exchange Rate” means the number of shares of Class A Common Stock for which a
PBF LLC Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of
this Agreement.

“IPO” means the closing of the initial public offering and sale by the
Corporation of shares of its Class A Common Stock.

“PBF LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of PBF LLC, dated on or about the date hereof, as such agreement may
be amended from time to time.

“PBF LLC Unit” means (i) each of the Units (limited, in the case of the holders
of Series B Units, to the Reclassified Units deemed owned on account of the
ownership of Series B Units) now or hereafter held by any PBF LLC Unitholder and
(ii) any other interest in PBF LLC that may be issued by PBF LLC in the future
that is designated by the Corporation as a “PBF LLC Unit.”

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust or other entity, including any governmental entity.

“Requisite Holders” means each PBF LLC Unitholder who, together with its
Affiliates and Permitted Transferees, beneficially owns at least 1% of the then
outstanding Series A Units (excluding any Series A Units held by the Corporation
or any of its subsidiaries).

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated on or about
the date hereof, as such agreement may be amended from time to time, among the
Corporation, PBF LLC and the Members (as defined therein).

“Unvested Units” means, as of any date of determination, any PBF LLC Unit which
is unvested.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

SECTION 2.1 Exchange of PBF LLC Units for Class A Common Stock.

(a) Each PBF LLC Unitholder shall be entitled at any time and from time to time,
upon the terms and subject to the conditions hereof and the PBF LLC Agreement,
to surrender PBF LLC Units (other than Unvested Units) to PBF LLC in exchange
for the delivery to the exchanging PBF LLC Unitholder of a number of shares of
Class A Common Stock that is equal to the product of the number of PBF LLC Units
surrendered multiplied by the Exchange Rate (such exchange, an “Exchange”);
provided that, without the consent of PBF LLC and the Corporation, (i) a PBF LLC
Unitholder shall not be entitled to Exchange PBF LLC Units more frequently than
once per calendar quarter unless such Exchange (x) is a Disregarded Transfer,
(y) represents all of the PBF LLC Units (other than Unvested Units) held by such
PBF LLC Unitholder or (z) is in connection with the termination of employment or
engagement by such PBF LLC Unitholder with the Corporation or any of its
Affiliates, and (ii) each Exchange shall be for a minimum of the lesser of 1,000
PBF LLC Units or all of the PBF LLC Units (other than Unvested Units) held by
such PBF LLC Unitholder.

(b) A PBF LLC Unitholder shall exercise its right to Exchange PBF LLC Units as
set forth in Section 2.1(a) above by delivering to the Corporation and to PBF
LLC a written election of exchange in respect of the PBF LLC Units to be
Exchanged substantially in the form of Exhibit A hereto (an “Election of
Exchange”), duly executed by such holder or such holder’s duly authorized
representative, in each case delivered during normal business hours at the
principal executive offices of the Corporation and of PBF LLC. An Election of
Exchange, in the sole discretion of the applicable PBF LLC Unitholder, may
specify that (i) the Exchange is to be contingent (including as to timing) upon
the occurrence of any transaction or event, including the consummation of a
purchase by another Person (whether in a tender or exchange offer, an
underwritten offering or otherwise) of shares of Class A Common Stock or any
merger, consolidation or other business combination or (ii) the aggregate Tax
Benefit Payments (as defined under the Tax Receivable Agreement) in respect of
the Exchange (other than amounts accounted for as interest under the Code) are
not to exceed a percentage of the amount realized for the Units Exchanged, in
accordance with Section 4.01(e) of the Tax Receivable Agreement. Subject to
Section 2.4(b) of this Agreement, an Exchange shall be deemed to have been
effected on (i) the Business Day immediately following receipt of the applicable
Election of Exchange or (ii) such later date specified in or pursuant to the
applicable Election of Exchange (such date specified in clause (i) or (ii), as
applicable, the “Exchange Date”), and as promptly as practicable following the
applicable Exchange Date, PBF LLC shall deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock or, if there is no then-acting registrar and transfer agent of the Class A
Common Stock, at the principal executive offices of the Corporation, the number
of shares of Class A Common Stock deliverable upon such Exchange, registered in
the name of the relevant exchanging PBF LLC Unitholder (or its designee). To the
extent the Class A Common Stock is settled through the facilities of The
Depository Trust Company, PBF LLC will, subject to Section 2.1(c) below, upon
the written instruction of an exchanging PBF LLC Unitholder, use its
commercially reasonable efforts to deliver the shares of Class A Common Stock
deliverable to such exchanging PBF LLC Unitholder, through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by such exchanging PBF LLC Unitholder. Notwithstanding
anything herein to the contrary, any exchanging PBF LLC Unitholder may withdraw
or amend an Election of Exchange, in whole or in part, prior to the
effectiveness of the Exchange, at any time prior to 5:00 p.m., New York City
time, on the second

 

-3-



--------------------------------------------------------------------------------

Business Day immediately preceding the Exchange Date (or any such later time as
may be required by applicable law) by delivery of a written notice of withdrawal
to the Corporation and to PBF LLC, specifying (1) the number of PBF LLC Units
being withdrawn, (2) the number of PBF LLC Units, if any, as to which the
Election of Exchange remains in effect and (3) if the PBF LLC Unitholder so
determines, a new Exchange Date or any other new or revised information
permitted in an Election of Exchange. On the Exchange Date, all rights of the
exchanging PBF LLC Unitholder as a holder of such PBF LLC Units shall cease and
such PBF LLC Units shall automatically be extinguished, and such exchanging PBF
LLC Unitholder shall be treated for all purposes as having become the record
holder of such shares of Class A Common Stock on such date. The Corporation
shall take such actions as may be required to ensure the performance by PBF LLC
of its obligations under this Section 2.1(b) and the foregoing Section 2.1(a),
including the issuance and sale of shares of Class A Common Stock to or for the
account of PBF LLC in exchange for the delivery to the Corporation of a number
of PBF LLC Units that is equal to the number of PBF LLC Units surrendered by an
exchanging PBF LLC Unitholder.

(c) PBF LLC, the Corporation and each exchanging PBF LLC Unitholder shall bear
their own expenses in connection with the consummation of any Exchange, whether
or not any such Exchange is ultimately consummated, except that the PBF LLC
shall bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any shares of Class A Common Stock are to be delivered in a name other than
that of the PBF LLC Unitholder that requested the Exchange, then such PBF LLC
Unitholder and/or the person in whose name such shares are to be delivered shall
pay to PBF LLC the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of PBF LLC that such tax has been
paid or is not payable.

(d) Each of the Corporation and PBF LLC covenants and agrees that, prior to
taking or causing to be taken any action that would cause interests in PBF LLC
to not meet the requirements of Treasury Regulation section 1.7704-1(h),
including, without limitation, issuing any PBF LLC Units in a transaction
required to be registered with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended, it will provide at least seven
(7) Business Days advance written notice describing the proposed action in
reasonable detail to the PBF LLC Unitholders and provide each PBF LLC Unitholder
with the opportunity to effect an Exchange of all such PBF LLC Unitholder’s PBF
LLC Units in accordance with the terms of this Agreement. Provided that the
notice and opportunity to Exchange contemplated by the previous sentence has
been provided the PBF LLC Unitholders, then, notwithstanding anything to the
contrary herein, if the Board of Directors of the Corporation or PBF LLC, as
applicable, after consultation with its outside legal counsel and tax advisor,
shall determine in good faith that interests in PBF LLC do not meet the
requirements of Treasury Regulation section 1.7704-1(h), the Corporation or PBF
LLC, as applicable, may impose such additional restrictions on Exchanges as the
Corporation or PBF LLC, as applicable, may reasonably determine to be necessary
or advisable so that PBF LLC is not treated as a “publicly traded partnership”
under Section 7704 of the Code; provided, however, that such additional
restrictions shall not prohibit any Exchange that would constitute a Disregarded
Transfer. Notwithstanding anything to the contrary herein, other than with
respect to a Disregarded Transfer, no Exchange shall be permitted (and, if
attempted, shall be void ab initio) if, in the good faith determination of the
Corporation or of PBF LLC, such an Exchange would pose a material risk that PBF
LLC would be a “publicly traded partnership” under Section 7704 of the Code.

 

-4-



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a PBF LLC Unitholder shall not be entitled to Exchange PBF LLC Units to
the extent the Corporation or PBF LLC reasonably determines in good faith that
such Exchange (i) would be prohibited by applicable law or regulation or
(ii) would not be permitted under any other agreement with the Corporation or
its subsidiaries to which such PBF LLC Unitholder is then subject (including,
without limitation, the PBF LLC Agreement) or any written policies of the
Corporation or PBF LLC relating to insider trading then applicable to such PBF
LLC Unitholder. For the avoidance of doubt, no Exchange shall be deemed to be
prohibited by any law or regulation pertaining to the registration of securities
if such securities have been so registered or if any exemption from such
registration requirements is reasonably available.

SECTION 2.2 Adjustment. The Exchange Rate shall be adjusted accordingly if there
is: (a) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Series A Units or Series C Units that is not accompanied by an identical
subdivision or combination of the Class A Common Stock; or (b) any subdivision
(by any stock split, stock dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by an identical subdivision or
combination of the Series A Units or Series C Units. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property, then upon any subsequent Exchange, an exchanging
PBF LLC Unitholder shall be entitled to receive the amount of such security,
securities or other property that such exchanging PBF LLC Unitholder would have
received if such Exchange had occurred immediately prior to the effective date
of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, this Section 2.2
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property. This Agreement shall apply to the Series A Units and Series C
Units (including the PBF LLC Units) held by the PBF LLC Unitholders and their
Permitted Transferees as of the date hereof, as well as any Series A Units and
Series C Units (including PBF LLC Units) hereafter acquired by a PBF LLC
Unitholder and his or her or its Permitted Transferees. This Agreement shall
apply to, mutatis mutandis, and all references to “PBF LLC Units” shall be
deemed to include, any security, securities or other property of PBF LLC which
may be issued in respect of, in exchange for or in substitution of Series A
Units or Series C Units by reason of any distribution or dividend, split,
reverse split, combination, reclassification, reorganization, recapitalization,
merger, exchange (other than an Exchange) or other transaction.

 

-5-



--------------------------------------------------------------------------------

Consistent with the intent of the parties as otherwise reflected in this
Section 2.2, the Corporation shall, and shall cause PBF LLC to, take all actions
necessary so that, at all times for as long as this Agreement is in effect the
number of Series C Units outstanding equals the number of shares of Class A
Common Stock outstanding.

SECTION 2.3 Class A Common Stock to be Issued.

(a) The Corporation covenants and agrees to deliver shares of Class A Common
Stock that have been registered under the Securities Act with respect to any
Exchange to the extent that a registration statement is effective and available
for such shares. In the event that any Exchange in accordance with this
Agreement is to be effected at a time when any required registration has not
become effective or otherwise is unavailable, upon the request and with the
reasonable cooperation of the PBF LLC Unitholder requesting such Exchange, the
Corporation shall use its commercially reasonable efforts to promptly facilitate
such Exchange pursuant to any reasonably available exemption from such
registration requirements. The Corporation shall use its commercially reasonable
efforts to list the Class A Common Stock required to be delivered upon Exchange
prior to such delivery upon each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery.

(b) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude PBF LLC from satisfying its obligations in respect of
the Exchange of PBF LLC Units by delivery of Class A Common Stock which is held
in the treasury of the Corporation or PBF LLC or any of their subsidiaries or by
delivery of purchased shares of Class A Common Stock (which may or may not be
held in the treasury of the Corporation or any subsidiary thereof).

(c) Prior to the effective date of this Agreement, the Corporation and PBF LLC
will take all such steps as may be required to cause to qualify for exemption
under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and be exempt
for purposes of Section 16(b) under the Exchange Act, any acquisitions or
dispositions of equity securities of the Corporation (including derivative
securities with respect thereto) and any securities which may be deemed to be
equity securities or derivative securities of the Corporation for such purposes
that result from the transactions contemplated by this Agreement, by each
director or officer of the Corporation who may reasonably be expected to be
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Corporation upon the registration of any class of equity security
of the Corporation pursuant to Section 12 of the Exchange Act (with the
authorizing resolutions specifying the name of each such officer or director
whose acquisition or disposition of securities is to be exempted and the number
of securities that may be acquired and disposed of by each such person pursuant
to this Agreement).

(d) If any Takeover Law (as defined below) or other similar law or regulation
becomes or is deemed to become applicable to this Agreement or any of the
transactions contemplated hereby, the Corporation or PBF LLC shall use its
commercially reasonable efforts to render such law or regulation inapplicable to
all of the foregoing.

 

-6-



--------------------------------------------------------------------------------

(e) Each of the Corporation and PBF LLC covenants that all Class A Common Stock
issued upon an Exchange will, upon issuance, be validly issued, fully paid and
non-assessable, will pass to the applicable exchanging PBF LLC Unitholder free
and clear of any liens, security interests and other encumbrances other than any
such liens, security interests or other encumbrances imposed by such exchanging
PBF LLC Unitholder and will not be subject to any preemptive right of
stockholders of the Corporation or to any right of first refusal or other right
in favor of any person or entity.

(f) No Exchange shall impair the right of the exchanging PBF LLC Unitholder to
receive any distributions payable on the PBF LLC Units so exchanged in respect
of a record date that occurs prior to the Exchange Date for such Exchange. For
the avoidance of doubt, no exchanging PBF LLC Unitholder shall be entitled to
receive, in respect of a single record date, distributions or dividends both on
PBF LLC Units exchanged by such holder and on Class A Common Stock received by
such holder in such Exchange.

SECTION 2.4 Withholding; Certification of Non-Foreign Status.

(a) If the Corporation or PBF LLC shall be required to withhold any amounts by
reason of any Federal, State, local or foreign tax rules or regulations in
respect of any Exchange, the Corporation or PBF LLC, as the case may be, shall
be entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements, including, without limitation, at
its option withholding shares of Class A Common Stock with a fair market value
equal to the minimum amount of any taxes which the Corporation or PBF LLC, as
the case may be, may be required to withhold with respect to such Exchange. To
the extent that amounts (or property) are so withheld and paid over to the
appropriate taxing authority, such withheld amounts (or property) shall be
treated for all purposes of this Agreement as having been paid (or delivered) to
the appropriate PBF LLC Unitholder.

(b) Notwithstanding anything to the contrary herein, each of PBF LLC and the
Corporation may, at its own discretion, require as a condition to the
effectiveness of an Exchange that an exchanging PBF LLC Unitholder deliver to
PBF LLC or the Corporation, as the case may be, a certification of non-foreign
status in accordance with Treasury Regulation Section 1.1445-2(b). In the event
PBF LLC or the Corporation has required delivery of such certification but an
exchanging PBF LLC Unitholder is unable to do so, PBF LLC shall nevertheless
deliver or cause to be delivered to the exchanging PBF LLC Unitholder the
Class A Common Stock in accordance with Section 2.1 of this Agreement, but
subject to withholding as provided in Section 2.4(a).

ARTICLE III

SECTION 3.1 Representations and Warranties of the Corporation and of PBF LLC.
Each of the Corporation and PBF LLC represents and warrants that (i) it is a
corporation or limited liability company duly incorporated or formed and is
existing in good standing under the

 

-7-



--------------------------------------------------------------------------------

laws of the State of Delaware, (ii) it has all requisite corporate or limited
liability company power and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby and, in the case of the
Corporation, to issue the Class A Common Stock in accordance with the terms
hereof, (iii) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby (including without
limitation, in the case of the Corporation, the issuance of the Class A Common
Stock) have been duly authorized by all necessary corporate or limited liability
company action on its part, including but not limited to all actions necessary
to ensure that the acquisition of shares of Class A Common Stock pursuant to the
transactions contemplated hereby, to the fullest extent of the Corporation’s
Board of Directors’ or PBF LLC’s power and authority and to the extent permitted
by law, shall not be subject to any “moratorium,” “control share acquisition,”
“business combination,” “fair price” or other form of “anti-takeover laws and
regulations” of any jurisdiction that may purport to be applicable to this
Agreement or the transactions contemplated hereby (collectively, “Takeover
Laws”), (iv) this Agreement constitutes a legal, valid and binding obligation of
it enforceable against it in accordance with its terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (v) the execution, delivery and performance of this
Agreement by it and the consummation by it of the transactions contemplated
hereby will not (A) result in a violation of its Certificate of Incorporation or
Bylaws or other organizational documents or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
it is a party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the it or by which any property or asset of it
is bound or affected, except with respect to clauses (B) or (C) for any
conflicts, defaults, accelerations, terminations, cancellations or violations,
that would not reasonably be expected to have a material adverse effect on it or
its business, financial condition or results of operations.

SECTION 3.2 Representations and Warranties of the PBF LLC Unitholders. Each PBF
LLC Unitholder, severally and not jointly, represents and warrants that (i) if
it is not a natural person, that it is duly incorporated or formed and, the
extent such concept exists in its jurisdiction of organization, is in good
standing under the laws of such jurisdiction, (ii) it has all requisite legal
capacity and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) if it is not a natural
person, the execution and delivery of this Agreement by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other entity action on the part of such PBF LLC Unitholder, (iv) this Agreement
constitutes a legal, valid and binding obligation of such PBF LLC Unitholder
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by such PBF
LLC Unitholder and the consummation by such PBF LLC Unitholder of the
transactions contemplated hereby will not (A) if it is not a natural person,
result in a violation of the Certificate of Incorporation or Bylaws or other
organizational documents of such PBF LLC Unitholder or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or

 

-8-



--------------------------------------------------------------------------------

instrument to which such PBF LLC Unitholder is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
such PBF LLC Unitholder, except with respect to clauses (B) or (C) for any
conflicts, defaults, accelerations, terminations, cancellations or violations,
that would not in any material respect result in the unenforceability against
such PBF LLC Unitholder of this Agreement.

ARTICLE IV

SECTION 4.1 Additional PBF LLC Unitholders. To the extent a PBF LLC Unitholder
validly transfers any or all of such holder’s PBF LLC Units to another person in
a transaction in accordance with, and not in contravention of, the PBF LLC
Agreement, then such transferee (each, a “Permitted Transferee”) shall have the
right to execute and deliver a joinder to this Agreement, in the form of Exhibit
B hereto, whereupon such Permitted Transferee shall become a PBF LLC Unitholder
hereunder; provided, however, that such Permitted Transferee shall be subject to
any restrictions on Exchange that would have applied to the transferor. To the
extent PBF LLC issues PBF LLC Units in the future (including, without
limitation, PBF LLC Units issuable upon exercise of outstanding options and
warrants to purchase Series A Units of PBF LLC), then the holder of such PBF LLC
Units shall have the right to execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such holder shall
become a PBF LLC Unitholder hereunder.

SECTION 4.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be as specified in a notice given
in accordance with this Section 4.2):

(a) If to the Corporation or to PBF LLC, to:

One Sylvan Way, 2nd floor

Parsippany, NJ 07054-3887

Attention: General Counsel

Fax: (973) 455-7562

(b) If to any PBF LLC Unitholder, to the address and other contact information
set forth in the records of PBF LLC from time to time.

SECTION 4.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

SECTION 4.4 Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of all of the parties and their
successors, executors, administrators, heirs, legal representatives and
permitted assigns, including, without limitation and without the need for an
express assignment, any Permitted Transferee, provided that nothing

 

-9-



--------------------------------------------------------------------------------

herein shall be deemed to permit any assignment, transfer or other disposition
of PBF LLC Units in violation of the terms of the PBF LLC Agreement or
applicable law. This Agreement shall not be assignable by the Corporation or PBF
LLC without the prior written consent of the Requisite Holders other than in
connection with a Liquidation Event, and then only as provided in the
immediately succeeding sentence. In the event the Corporation or PBF LLC or any
of its successors or assigns (i) consolidates with or merges into any other
person or entity and is not the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person or entity, then and in either case, as a
condition to such consolidation, merger or transfer, proper provisions shall be
made such that the successors and assigns of the Corporation or PBF LLC, as the
case may be, will assume its obligations set forth in this Agreement, and this
Agreement shall be enforceable against such successors and assigns. Nothing in
this Agreement, express or implied, is intended to or shall confer upon anyone
other than the parties and their respective successors and permitted assigns any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

SECTION 4.5 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 4.6 Integration. This Agreement, together with the PBF LLC Agreement,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings pertaining
thereto.

SECTION 4.7 Amendment. The provisions of this Agreement may be amended,
supplemented, waived or modified only by the affirmative vote or written consent
of each of the Corporation, PBF LLC and the Requisite Holders; provided,
however, that no such amendment, supplement, waiver or modification shall
(i) materially alter or change any rights or obligations of any PBF LLC
Unitholders in a manner that is different or prejudicial relative to any other
PBF LLC Unitholders, without the prior written consent of at least two-thirds
(2/3) in interest of the PBF LLC Unitholders (based on the number of PBF LLC
Units held by such holders) affected in such a different or prejudicial manner,
or (ii) alter, supplement or amend the Exchange Rate as adjusted from time to
time pursuant to Section 2.2 hereof (or the adjustments provided therein)
without the prior written consent of each affected PBF LLC Unitholder.

SECTION 4.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

-10-



--------------------------------------------------------------------------------

SECTION 4.9 Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or the transactions contemplated hereby
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration. The arbitration shall take place in
Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect (except as they may be modified by mutual agreement of the Corporation,
PBF LLC and the Requisite Holders). The arbitration shall be conducted by three
neutral, impartial and independent arbitrators, who shall be appointed by the
AAA, at least one of whom shall be a retired judge or a senior partner at one of
the nationally recognized Delaware-based law firms. The arbitration award shall
be final and binding on the parties. Judgment upon the award may be entered by
any court having jurisdiction thereof or having jurisdiction over the relevant
party or its assets. The costs of the arbitration shall be borne by the
Corporation. Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 4.9 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT,
IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
4.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 4.9 and such
parties agree not to plead or claim the same, and agree that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 4.2.

SECTION 4.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which

 

-11-



--------------------------------------------------------------------------------

when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, by e-mail delivery of a “.pdf” format data
file or other electronic transmission service shall be considered original
executed counterparts for purposes of this Section 4.10.

SECTION 4.11 Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of PBF LLC as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.

SECTION 4.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

SECTION 4.13 Independent Nature of PBF LLC Unitholders’ Rights and Obligations.
The obligations of each PBF LLC Unitholder hereunder are several and not joint
with the obligations of any other PBF LLC Unitholder, and no PBF LLC Unitholder
shall be responsible in any way for the performance of the obligations of any
other PBF LLC Unitholder hereunder. The decision of each PBF LLC Unitholder to
enter into to this Agreement has been made by such PBF LLC Unitholder
independently of any other PBF LLC Unitholder. Nothing contained herein, and no
action taken by any PBF LLC Unitholder pursuant hereto, shall be deemed to
constitute an action of the PBF LLC Unitholders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the PBF LLC Unitholders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated hereby
and the Corporation acknowledges that the PBF LLC Unitholders are not acting in
concert or as a group, and the Corporation will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.

SECTION 4.14 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

PBF ENERGY INC. By:      

Name:

Title:

 

PBF ENERGY COMPANY LLC By:      

Name:

Title:

 

[SIGNATURE BLOCKS FOR OTHER UNIT HOLDERS]

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

PBF Energy Inc.

One Sylvan Way, 2nd floor

Parsippany, NJ 07054-3887

Attention: General Counsel

PBF Energy Company LLC

One Sylvan Way, 2nd floor

Parsippany, NJ 07054-3887

Attention: General Counsel

Reference is hereby made to the Exchange Agreement, dated as of December 12,
2012 (as amended, the “Exchange Agreement”), among PBF Energy Inc., a Delaware
corporation, PBF Energy Company LLC, a Delaware limited liability company, and
the Persons from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Exchange Agreement.

The undersigned PBF LLC Unitholder hereby transfers to the Corporation, for the
account of PBF LLC, the number of PBF LLC Units set forth below in Exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the Exchange Agreement. [The foregoing transfers shall be effective
as of                          / conditioned upon the following:
                                             .]1 [Pursuant to Section 4.01(e) of
the Tax Receivable Agreement, the aggregate Tax Benefit Payments (as defined
under the Tax Receivable Agreement) in respect of this Exchange (other than
amounts accounted for as interest under the Code) shall not to exceed         %
of the Amount Realized (as defined under the Tax Receivable Agreement) for the
Units Exchanged. For the avoidance of doubt, if no percentage is specified in
the previous sentence, there shall be no limitation under the previous sentence
on the aggregate Tax Benefit Payments in respect of this Exchange.]2

 

Legal Name of PBF LLC Unitholder:         Address:              

 

 

1 

PBF LLC Unitholder to insert any description of Effective Date and/or
contingency.

2 

PBF LLC Unitholder to insert as appropriate.

 

Exhibit A-1



--------------------------------------------------------------------------------

Number of PBF LLC Units to be Exchanged:        

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the PBF LLC Units subject to
this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the PBF LLC Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such PBF LLC
Units.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or PBF LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to transfer to the Corporation,
for the account of PBF LLC, the PBF LLC Units subject to this Election of
Exchange and to deliver to the undersigned the shares of Class A Common Stock to
be delivered in Exchange therefor.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:    

Dated:

   

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of December 12, 2012 (as amended, the “Exchange Agreement”),
among PBF Energy Inc., a Delaware corporation (the “Corporation”), PBF Energy
Company LLC, a Delaware limited liability company (“PBF LLC”), and the Persons
from time to time party thereto. Capitalized terms used but not defined in this
Joinder Agreement shall have their meanings given to them in the Exchange
Agreement. This Joinder Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware. In the event of any conflict
between this Joinder Agreement and the Exchange Agreement, the terms of this
Joinder Agreement shall control.

The undersigned hereby joins and enters into the Exchange Agreement having
acquired PBF LLC Units in PBF LLC. By signing and returning this Joinder
Agreement to the Corporation and to PBF LLC, the undersigned (i) accepts and
agrees to be bound by and subject to all of the terms and conditions of and
agreements of a PBF LLC Unitholder contained in the Exchange Agreement, with all
attendant rights, duties and obligations of a PBF LLC Unitholder thereunder and
(ii) makes each of the representations and warranties of a PBF LLC Unitholder
set forth in Section 3.2 of the Exchange Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by PBF LLC, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Exchange Agreement.

Name: _____________________________________________________________

 

Address for Notices       With copies to:                              

Attention:                                          
                                       

       

 

Exhibit B-1